EXAMINER’S COMMENTS
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a compression garment configured to be donned by a wearer and apply a compression force wherein the compression garment comprises: a body, said body having an outer layer and an inner layer, said outer layer and said inner layer being adjacent, said outer layer being manufactured from an expandable material, said outer layer configured to be expandable for donning of the compression garment and subsequently apply a compression force to a portion of a body of the wearer, said outer layer being waterproof, said inner layer configured to be adjacent the wearer ensuing donning of the compression garment, said inner layer being manufactured from an absorbent material, said inner layer being of equal size as the outer layer; and a plurality of expansion joints, said plurality of expansion joints being distributed through said inner layer, said plurality of expansion joints being operable to inhibit damage to said inner layer during expansion of the compression garment. The closest references were US Pub. 20030074709 and US Pub. 2003/0041364, however none of the cited references teaches plurality of expansion joints as being claimed. To modify the cited references will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.


Claims 1-14 filed on 1/15/2021 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732